DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/14/20, amended claim(s) 1 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, the claim language “a removable lid” (line 2) is ambiguous in view of “a removable lid” (line 15) of claim 1 (from which claim 12 depends).  Are these the same removable lid or different removable lids?  The claim is examined under the former interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-4, and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 3,928,875 to Persson in view of Gordon.
For claim 1, Persson discloses a specimen collection container (Abstract) comprising:

a second chamber (the rest of the portion of 11 that is below element 19) having a top (top defined by 19) (see Figs. 1 and 5), a closed bottom (12) (Fig. 2), and a sidewall (see sidewall in Fig. 2);
a valve (20) (Fig. 1) (col. 1, lines 44-48) (Examiner’s Note: Applicant's use of the term “valve” slightly deviates from the conventional definition of valve in reading the claim term in light of Applicants’ specification) disposed between the first chamber and the second chamber (see Fig. 1), the valve adjacent the top of the second chamber (as can be seen in Fig. 1) and the bottom portion of the first chamber (as can be seen in Fig. 1) and transitionable from an open position (see Fig. 1) which permits fluid communication between the first chamber and the second chamber to a closed position (see Fig. 4) which maintains fluid isolation between the first chamber and the second chamber (col. 1, lines 54-63); and
a material (24) (Fig. 1) (col. 1, lines 54-58) disposed within the second chamber (as can be seen in Fig. 1), the material being configured to transition the valve from the open position to the closed position (col. 1, lines 54-63), such that at the closed position, the valve is located adjacent the top of the second chamber and closes the bottom portion of the first chamber (as can be seen in Fig. 1) (also see col. 1, lines 54-63),
wherein the fluid is maintained in the first chamber when the valve is in the closed position (i.e., via the sidewalls of the first chamber, as can be seen in Fig. 1) and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed positioned (col. 1, lines 54-63).

However, in the event that a skilled artisan would not understand the above passages of Persson to read on “an expandable material expandable to transition the valve from the open position to the closed position,” Gordon teaches an expandable material (25, 50, or 62) (Figs. 3-8) disposed within the second chamber (as can be seen in Figs. 3-8), the expandable material being expandable to transition the valve from the open position to the closed position (col. 5, lines 33-37) (also see generally col. 5, lines 8-52).
It would have been obvious to a skilled artisan to modify Persson such that the expandable material is expandable to transition the valve from the open position to the closed position, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
Persson does not expressly disclose a removable lid adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber.

It would have been obvious to a skilled artisan to modify Persson to include a removable lid adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber, in view of the teachings of Gordon, for the obvious advantage of preventing spills in Persson were to be tipped or oriented in a manner that is not consistent with how urine is collected with Persson’s device.
For claim 3, Persson further discloses wherein the valve comprises: a channel extending between the first chamber and the second chamber (20) (Fig. 1) (col. 1, lines 44-48).
Persson appears to further disclose wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position (col. 1, lines 54-63).
However, in the event that a skilled artisan would not understand Persson as further disclosing wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position, Gordon teaches (col. 5, lines 33-37) (also see generally col. 5, lines 8-52).
It would have been obvious to a skilled artisan to modify Persson wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 4, Persson does not expressly disclose wherein the valve comprises: a float which engages the channel when the valve is transitioned from the open position to the closed position.
However, Gordon teaches wherein the valve comprises: a float (26, 51, 60, or 63) which engages the channel when the valve is transitioned from the open position to the closed position (col. 5, lines 33-37) (also see generally col. 5, lines 8-52).
It would have been obvious to a skilled artisan to modify Persson wherein the valve comprises: a float which engages the channel when the valve is transitioned from the open position to the closed position, in view of the teachings of Gordon, for the obvious advantage of allowing the specimen collection container to receive one specimen sample and not have the specimen sample be discharged b a subsequent sample.
For claim 7, Persson further discloses a gasket (22) such that expansion of the expandable material positions the gasket to transition the valve (Examiner’s Note: intended use, i.e., capable of) (col. 1, lines 54-63).
For claim 8, Persson appears to further disclose wherein the expandable material is a sponge (col. 1, lines 54-58).
However, in the event that a skilled artisan would not understand Persson as disclosing wherein the expandable material is a sponge, Gordon teaches wherein the expandable material is a sponge (as can be seen in Fig. 7).
It would have been obvious to a skilled artisan to modify Persson wherein the expandable material is a sponge, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon, and further in view of U.S. Patent No. 4,873,193 to Jensen et al. (hereinafter “Jensen”).
For claim 2, Persson and Gordon do not expressly disclose wherein the first chamber comprises a fluid volume indicator to show an amount of fluid contained within the first chamber.
However, Jensen teaches wherein a first chamber comprises a fluid volume indicator (56) (Figs. 3 and 4) to show an amount of fluid container within the first chamber (col. 5, lines 1-13).
It would have been obvious to a skilled artisan to modify Persson wherein the first chamber comprises a fluid volume indicator to show an amount of fluid contained within the first chamber, in view of the teachings of Jensen, for the obvious advantage of being able to determine whether an adequate and/or too much specimen has been collected (see col. 5, lines 1-13 of Jensen).
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon, and further in view of U.S. Patent No. 4,769,215 to Ehrenkranz.
For claim 5, Persson and Gordon do not expressly disclose wherein a portion of the float initially seals the channel, and wherein fluid passing from the first chamber to the second chamber disengages the float from the channel placing the valve in the open position.
However, Ehrenkranz teaches wherein a portion of the float initially seals the channel (col. 4, lines 42-53) (also see col. 7, lines 19-47), and wherein fluid passing from the first chamber to the second chamber disengages the float from the channel placing the valve in the open position (col. 4, lines 42-53) (also see col. 7, lines 19-47).
It would have been obvious to a skilled artisan to modify Persson wherein a portion of the float initially seals the channel, and wherein fluid passing from the first chamber to the second chamber disengages the float from the channel placing the valve in the open position, in view of the teachings of Ehrenkranz, for the obvious advantage of allowing the specimen collection container to receive one .
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon, and further in view of U.S. Patent No. 5,431,548 to Koble.
For claim 6, Persson and Gordon do not expressly disclose wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve.
However, Koble teaches an expandable material (350) that has a height that is greater than the height of the chamber (344 and 232) such that the expandable material is squeezed or compressed to a lesser height than its original height (col. 11, lines 48-58).
It would have been obvious to a skilled artisan to modify Persson wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve, in view of the teachings of Koble, because such a modification would be the simple substitution of the mechanism that is responsible for the predictable result of closing the valve.
Claim(s) 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon, and further in view of U.S. Patent Application Publication No. 2007/0270708 to Hung et al. (hereinafter “Hung”).
For claim 9, Persson does not expressly disclose a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position.
However, Gordon teaches a port (31 and/or 57), wherein fluid is maintained in the first chamber when the valve is in the closed position (as can be seen in Figs. 3-4 and 8) (col. 6, lines 29-44) and the 
It would have been obvious to a skilled artisan to modify Persson to include a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position, in view of the teachings of Gordon, for the obvious advantage of draining an sample if overflow were to occur or so that another sample may be introduced into the device.
Persson and Gordon do not expressly disclose a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position.
However, Hung teaches a port (“outflow port,” para [0090]) having a closed position (para [0090]), wherein the fluid is maintained in the first chamber when the port is in the closed position (para [0090]) and the fluid is inaccessible from the first chamber via the port when the port is in the closed position (para [0090]).
It would have been obvious to a skilled artisan to modify Persson to include a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position, in view of the teachings of Hung, for the obvious advantage of being able to close the ports so that fluid is not drained at a time when it cannot be collected in a receptacle.
For claim 11, Persson, as modified, further discloses wherein the port is disposed within the sidewall of the first chamber (as can be seen in Figs. 3-4 of Gordon) (Examiner’s Note: the chamber to include the negative space defined by both elements 30 and 52 under this construction).
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon and Hung, and further in view of U.S. Patent Application Publication No. 2005/0131361 to Miskie.
For claim 10, Persson, Gordon, and Hung do not expressly disclose wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container; and a septum covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber.
However, Miskie teaches wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container (as can be seen in Fig. 1); and a septum (32) (also see turn valve in Fig. 1, which would be understood by a skilled artisan to close the valve with a septum) covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber (as can be seen in Fig. 1) (also see para [0046] and [0047]).
It would have been obvious to a skilled artisan to modify Persson wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container; and a septum covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber, in view of the teachings of Miskie, for the obvious advantage of providing means to safely and efficaciously empty the specimen sample from the first chamber so that another sample may be subsequently connected (see para [0045] of Miskie).
Claim(s) 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Persson in view of Gordon, and Hung, and further in view of U.S. Patent No. 7,674,434 to Sakal et al. (hereinafter “Sakal”).
For claims 13 and 14, Persson, Gordon, and Hung do not expressly disclose wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula, wherein the external tip of the needle is recessed with respect to an external surface of the collection container.
However, Sakal teaches wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is[; established through the needle cannula (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5), wherein the external tip of the needle is recessed with respect to an external surface of the collection container (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5).
It would have been obvious to a skilled artisan to modify Persson wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula, wherein the external tip of the needle is recessed with respect to an external surface of the collection container, in view of the teachings of Sakal, for the obvious advantage of providing means to take just a portion of the specimen sample so that the specimen sample may be distributed among a number of test tubes for different tests (see col. 14, lines 37-49 of Sakal).
Allowable Subject Matter
Claim(s) 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 12/14/20 have been fully considered.  They will be treated in the order they are presented in the response filed 10/14/20.
With respect to the 102 rejection, Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to the 103 rejections, the examiner maintains that one interpretation of “the disc will rise to force the membrane 22 against the cover 19 of the valve” (see col. 1, lines 54-63) is to mean that the disc expands, the same way that bread expands when a person would say that the bread is rising when being baked in the oven.  Fig. 4 is not mentioned at this part of the specification.  With respect to Gordon, modifying Persson as argued would also defeat the purpose of Gordon because Gordon’s valve also wouldn’t close if not enough liquid was absorbed causing it to spill as well.  So arguing that Persson would not operate as intended based on a manner that Gordon isn’t designed to operate just doesn’t seem reasonable.  Why would a skilled artisan try to modify Persson with an unintended way to use Gordon?  Instead, it seems that a skilled artisan would modify Persson based on the way that Gordon is supposed to operate, i.e., that the expandable material is designed so that the amount of fluid causes it to expand to close the valve.
With respect to Ehrenkranz, Ehrenkranz is not relied upon for an absorbent, expandable material.  Persson and/or Gordon are relied upon for that.
With respect to Koble, the examiner apologizes as it was a type in the rejection and for any confusion that this has caused Applicant.  The term “expandable material” is not being interpreted to be equivalent to “can absorb water.”  Instead, if element 350 is capable of expanding, then the examiner is considering this to be an “expandable material.”  The examiner submits that closed cell foam is capable of expanding after it has been in its squeezed or compressed state.
With respect to Hung, Hung teaches that the port can be open and/or closed (para [0090]).  So it’s possible to have the ports open/closed at different points in use of the device.  Pertaining to the 
With respect to Miskie, Applicant’s amendments to claim 1 and arguments with respect to claim 12 (which depends from the amendments made to claim 1) are persuasive and thus the rejection of claim 12 is withdrawn.
With respect to Sakal, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791